      Case 4:20-cv-05640-YGR Document 629 Filed 05/10/21 Page 1 of 5



 1   PAUL R. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16   [Additional counsel appear on signature
     page]                                            Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.

18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21

22   EPIC GAMES, INC.,
                                                        No. 4:20-CV-05640-YGR-TSH
23                    Plaintiff, Counter-defendant,
                                                        STIPULATION AND [PROPOSED]
24                                                      ORDER REGARDING TESTIMONY
                          vs.                           SUBMITTED WITH FOUR-HOUR
25                                                      DEPOSITION DESIGNATIONS
     APPLE INC.,
26                                                      Hon. Yvonne Gonzalez Rogers
                      Defendant, Counterclaimant.
27

28                                        -1-
     STIPULATION REGARDING TESTIMONY SUBMITTED WITH FOUR-HOUR DEPOSITION
                                  DESIGNATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 629 Filed 05/10/21 Page 2 of 5



 1          IT IS HEREBY STIPULATED: the Parties, through their respective counsel, agree to the

 2   admission into evidence of the testimony identified in the following witnesses’ deposition

 3   designations submitted to the Court on April 27, 2021 and jointly lodged with the Court with the

 4   exhibit stamps identified below:

 5                  1. Joe Babcock (Apple Ex. Depo. 1)

 6                  2. Joe Kreiner (Apple Ex. Depo. 2)
                    3. Haseeb Malik (Apple Ex. Depo. 3)
 7
                    4. David Nikdel (Apple Ex. Depo. 4)
 8
                    5. Nicholas Penwarden (Apple Ex. Depo. 5)
 9                  6. Mark Rein (Apple Ex. Depo. 6)
10                  7. Alec Shobin (Apple Ex. Depo. 7)

11                  8. Daniel Vogel (Apple Ex. Depo. 8)
                    9. Adrian Ong (Epic Ex. Depo. 1)
12
                    10. Phillip Shoemaker (Epic Ex. Depo. 2; Apple Ex. Depo. 10)
13                  11. Eddy Cue (Epic Ex. Depo. 3)
14                  12. Scott Forstall (Epic Ex. Depo. 4; Apple Ex. Depo. 9)
15                  13. C.K. Haun (Epic Ex. Depo. 5)
                    14. Eric Friedman (Epic Ex. Depo. 6)
16
                    15. Ron Okamoto (Epic Ex. Depo 7)
17

18

19
20

21

22

23

24

25

26
27

28                                        -2-
     STIPULATION REGARDING TESTIMONY SUBMITTED WITH FOUR-HOUR DEPOSITION
                                  DESIGNATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 629 Filed 05/10/21 Page 3 of 5



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     Dated: May 10, 2021           CRAVATH, SWAINE & MOORE LLP
 3                                     Christine A. Varney (pro hac vice)
                                       Katherine B. Forrest (pro hac vice)
 4                                     Gary A. Bornstein (pro hac vice)
                                       Yonatan Even (pro hac vice)
 5                                     Lauren A. Moskowitz (pro hac vice)
                                       M. Brent Byars (pro hac vice)
 6
                                   FAEGRE DRINKER RIDDLE & REATH
 7                                 LLP
                                       Paul J. Riehle
 8

 9                                 By:   /s/ Lauren A. Moskowitz
                                         Lauren A. Moskowitz
10                                       825 Eighth Avenue
                                         New York, New York 10019
11                                       Telephone: (212) 474-1000
12                                       Attorneys for Plaintiff and
                                         Counter-defendant Epic Games, Inc.
13

14
     Dated: May 10, 2021           GIBSON, DUNN & CRUTCHER LLP
15                                      Theodore J. Boutrous Jr.
                                        Richard J. Doren
16                                      Daniel G. Swanson
                                        Jay P. Srinivasan
17                                      Mark A. Perry
                                        Veronica S. Moye
18                                      Cynthia E. Richman
                                        Jay P. Srinivasan
19
20                                 By:   /s/ Mark A. Perry
                                         Mark A. Perry
21                                       1050 Connecticut Avenue, N.W.
                                         Washington, DC 20036-5306
22                                       (202) 887-3667
23                                       Attorneys for Defendant and
                                         Counterclaimant Apple Inc.
24

25

26
27

28                                        -3-
     STIPULATION REGARDING TESTIMONY SUBMITTED WITH FOUR-HOUR DEPOSITION
                                  DESIGNATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 629 Filed 05/10/21 Page 4 of 5



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
     ORDERED.
 2

 3
     DATED: ________________     _________________________________________
 4                               HON. YVONNE GONZALEZ ROGERS
                                 United States District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                        -4-
     STIPULATION REGARDING TESTIMONY SUBMITTED WITH FOUR-HOUR DEPOSITION
                                  DESIGNATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 629 Filed 05/10/21 Page 5 of 5



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: May 10, 2021                        GIBSON, DUNN & CRUTCHER LLP
 5

 6                                               By:    /s/ Mark A. Perry
                                                        Mark A. Perry
 7
                                                       Attorney for Defendant and
 8                                                     Counterclaimant Apple Inc.
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                        -5-
     STIPULATION REGARDING TESTIMONY SUBMITTED WITH FOUR-HOUR DEPOSITION
                                  DESIGNATIONS
                          Case No.: 4:20-cv-05640-YGR-TSH
